Citation Nr: 1041134	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2010, the Veteran was afforded a hearing the 
undersigned.  A transcript of the proceeding is of record.  


FINDING OF FACT

The Veteran does not have a cervical spine disability that was 
caused or aggravated by his service, or by a service-connected 
disability.  


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated by 
active military service, or by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
a cervical spine disability.  He testified that he sustained a 
cervical spine injury sometime between 1975 and 1976, when he 
fell during an amphibious training exercise.  He stated that he 
was treated aboard ship, given a neck brace, and put on light 
duty for about ten days, but that there are no records of his 
treatment because he was not a member of the ship's crew.  In the 
alternative, it is argued that a cervical spine disability that 
was caused or aggravated by his service-connected low back 
disability.  He testified that he began experiencing neck 
symptoms following service as early as 1983, and that he first 
received treatment for cervical spine symptoms in 1996.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted for 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment reports do not show treatment 
for, complaints of, or a diagnosis involving the cervical spine.  
The Veteran's separation examination report, dated in February 
1977, shows that his spine was clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1977 and 2010, and a decision of 
the Social Security Administration (SSA).  This evidence is 
summarized as follows:

The SSA's decision, dated in February 1999, shows that it 
determined that the Veteran was disabled as of January 1997, with 
a primary diagnosis of "degenerative disc disease," and a 
secondary diagnosis of a left knee disability.  In this regard, 
there is nothing in the SSA's decision, or the accompanying 
medical reports, to indicate that the Veteran's degenerative disc 
disease involved anything other than his lumbar spine.  

Reports from A.P., M.D., dated in 2006, show treatment for 
cervical spine pain with onset one month before, with radiation 
to the left arm.  The impression was herniated cervical disc.  A 
magnetic resonance imaging (MRI) study was noted to show a 
herniated disc at C3-4, and C5-6.  

Reports from the St. Mary Mercy Hospital, dated in October 2006, 
show that the Veteran underwent anterior cervical fusion at C3-4 
and C5-6 with autogenous iliac bone graft, anterior plates at C5-
6, and that in May 2007, he underwent an anterior cervical 
fusion, C3-4, with a discharge diagnosis of herniated disc, C3-4.  

A VA examination report, dated in February 2008, shows that the 
Veteran reported a history of experiencing pain in his neck in 
December 2006, and that, "He never recalled any problems before 
2006."  The relevant diagnosis was status post cervical spine 
fusion with limited motion but without any neurological 
deficiency.  The examiner stated, "I have reviewed the notation 
in general remarks and it is my opinion that the Veteran's neck 
fusion is not secondary to his service-connected 'vertebral disc 
syndrome' in the lower back.  It is also my opinion that it is 
not 'at least as likely as not' that the current neck fusion 
condition was caused or aggravated as a secondary condition to 
his service-connected 'vertebral disc syndrome' in the lower 
back."  (emphasis in original).  The examiner explained that 
there was no record of cervical spine problems in the C-file, 
that the cervical and lumbar areas are quite a distance apart, 
and that the changes in each area are independent of each other.  

Service connection is in effect for: degenerative disc disease of 
the lumbar spine, postoperative times two, with arthritis, 
degenerative arthritis of the left knee, status post multiple 
surgeries, left total knee replacement, tinnitus, and right ear 
hearing loss.  A total rating on the basis of individual 
unemployability due to service- connected disability (TDIU) is in 
effect as of February 1999.  

As an initial matter, the Board finds that the Veteran is not a 
credible historian.  He has testified that he sustained a 
cervical spine injury during service, with treatment that 
included X-rays, a neck collar, and that he was put on light 
duty, that he began experiencing neck symptoms following service 
as early as 1983, and that he first received treatment for 
cervical spine symptoms in 1996.  However, service treatment 
reports contain no indication of treatment for a cervical spine 
disorder, the earliest medical evidence to show the presence of a 
cervical spine disability is dated in 2006, and the February 2008 
VA examination report notes, "He never recalled any problems 
before 2006."  In addition, the Veteran has previously asserted 
that during service he was in two helicopter crashes, one in 
which he sustained a knee injury for which he was treated at a 
hospital.  He also stated that he sustained a concussion, a left 
leg injury, and an ear injury, when he was "thrown 15 to 20 feet 
through the air" in an explosion, with treatment in the field, 
and in a dispensary.  However, service treatment reports contain 
no mention of any of these events, nor do they show that he was 
ever put on light duty for cervical spine symptoms.  Rather, they 
show multiple treatments for left knee symptoms in claimed in 
association with walking up a plank, running, and climbing 
ladders, and they contain multiple notations of a history of a 
knee injury prior to service at age 10, with an inservice left 
knee injury in 1975 while playing football.  See also September 
1993 RO rating decision (denying the Veteran's claim for PTSD 
based on claims of being in two helicopter crashes).  In summary, 
the Veteran's statements are shown to be so inconsistent, 
uncorroborated and contradicted by the service and post-service 
medical records, that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).  

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports do not show that he received any 
relevant treatment, nor was a cervical spine disorder shown in 
the Veteran's February 1977 separation examination report.  
Therefore, a chronic condition is not shown during service.  See 
38 C.F.R. § 3.303(a).  In addition, the earliest medical evidence 
of a cervical spine disability is dated no earlier than 2006.  
This is a period of approximately 29 years following separation 
from service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330, (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the Veteran has a cervical spine disability 
that was caused or aggravated by his service, nor is there any 
competent evidence to show that the Veteran had cervical spine 
arthritis that was manifested to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct and presumptive basis, 
and that the claim must be denied.  See 38 C.F.R. § 3.303, 3.307, 
3.309.

However, it appears that the Veteran's primary argument is that 
he has a cervical spine disability as secondary to his service-
connected low back disability.  The Board finds that this claim 
must also be denied.  The opinion in the February 2008 VA 
examination report weighs against the claim, and the Board finds 
that this opinion is highly probative evidence against the claim.  
In that report, the examiner stated that the Veteran's C-file had 
been reviewed, and the opinion is accompanied by a sufficient 
rationale.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  The Board further points out that there is no competent 
evidence of record to show that a baseline level of a cervical 
spine disability has been established by the medical evidence, 
and that service connection may not be granted under 38 C.F.R. 
§ 3.310 without such a baseline.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

In reaching this decision, the Board has considered a statement 
from T.P., which is hand-written on VA stationary from the Ann 
Arbor Health Care System, and which was received in May 2010.  
Although T.P. does not indicate his qualifications, to include 
whether or not he is a physician, the Veteran's representative 
has stated that T.P. is a physician.  This letter states, 
"Please be advised that it is just as likely as not that [the 
Veteran's] cervical spine condition has been aggravated by his 
lumbar spine condition."

This statement is not afforded sufficient probative value to 
warrant a grant of the claim.  Even assuming that it was made by 
a VA physician, it is a bare conclusion in a single sentence, it 
is not shown to have been based on a review of the C-file, or any 
other detailed and reliable medical history, and it is 
unaccompanied by any sort of rationale, or citation or discussion 
of inservice or post-service findings.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence"); Nieves-Rodriguez; Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.).  
Accordingly, the preponderance of the evidence is against the 
claim, and the claim must be denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that a cervical 
spine disability was caused by service that ended in 1977, or 
that it is secondary to a service-connected disability.  The 
Veteran's assertions would normally be competent evidence to show 
that he experienced cervical spine symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's oral and written testimony is 
insufficiently probative to warrant a grant of the claim.  The 
Board has determined that he is not a credible historian.  In 
addition, the Veteran does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
the claimed condition, or to state whether it was caused or 
aggravated by service, or a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, 
while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions would 
not normally render his statements incredible in and of itself, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of a veteran's lay 
testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment reports do not show 
any relevant treatment, and the post-service medical records do 
not show any relevant treatment prior to 2006, there is no 
competent evidence of a nexus between the claimed condition and 
the Veteran's service, and a VA examiner has determined that the 
claimed condition is not related to his service-connected low 
back disability.  Given the foregoing, the Board finds that the 
service treatment reports and the post-service medical evidence 
outweigh the Veteran's contentions to the effect that he has a 
cervical spine disability that is related to his service, or to a 
service-connected disability.   

In reaching this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran dated 
in January 2008.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's service treatment reports, and his 
VA and non-VA medical records, and SSA records.  The Veteran has 
been afforded an examination, and an etiological opinion has been 
obtained.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).




ORDER

Service connection for a cervical spine disability, to include as 
secondary to service-connected disability is denied.  


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


